[J-6-2016]
                  IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


SAMUEL W.B. MILLINGHAUSEN, III,           :   No. 4 MAP 2015
                                          :
                    Appellant             :   Appeal from the Order of the Superior
                                          :   Court at No. 1205 EDA 2013 dated April
                                          :   24, 2014, Reversing the Order of the
             v.                           :   Court of Common Pleas of Montgomery
                                          :   County, Civil Division, at No. 2012-
                                          :   06050, dated March 27, 2013, and
KAREN M. DRAKE, JOY A. CAPKA,             :   remanding the case to arbitration.
MARYANN DIRENZO, ROBERT L.                :
HYSLOP, JR., THERESA M. HYSLOP,           :   ARGUED: September 10, 2015
JOHN DOES 1-4, AND XYZ CORP.,             :   RESUBMITTED: January 20, 2016
                                          :
                    Appellees             :


                                     ORDER


PER CURIAM                                                DECIDED: April 25, 2016
      AND NOW, this 25th day of April, 2016, this appeal is dismissed as having been

improvidently granted.

      Justice Wecht dissents.